Title: Notes for Consultation with James Madison, 8 September 1804
From: Jefferson, Thomas
To: 


               
                  
                     on or after 8 Sep. 1804
                  
               
               
               
                  
                     consult mr M.
                     James Ross’s lre.
                     
                     
                     
                  
                  
                     
                     agent to W. Indies
                     
                     
                     
                  
                  
                     
                     Navoni’s lre
                     
                     
                     
                  
                  
                     
                     Claiborne. lre
                     July 25.Aug. 4.
                     }
                     Span. at Adais & Natchitoches. refusl. to pay private debts, decree to reduce weakn. & ruin adjact. country of US.—the Cados—Panis.
                  
                  
                  
                     ✓
                           Mason’s lre. inclose to Wagner.
                     July 25.
                     
                     Casa Calvo.
                  
                  
                     ✓ Navoni’s   do.
                     30.
                     
                     Delacey
                  
                  
                     
                     
                     Aug. 1.
                     
                     French privateer.
                  
                  
                     ✓ inclose Pichon’s lre to Wagner.
                     consult Duponceau & Atty Gen.
                  
                  
                     ✓
                           Duval. Isaac Neufv.
                     do. as to Eugenia
                  
               
               
                     
                  
                shall we instruct Claiborne to intimate to Casa Calvo, & the govrs. of Florida & Mexico, to make no change in the position of things?
               Lincoln to prepare N.Y. aggressions for Congress.
               Jackson’s lre. order Monroe immedly.
               
                     
                  
               L’Oiseau master & Demas owner of the Privateer
               1. are they not pyrates? i.e. have they a commn.
               perjury?
               
               2. the Mary of Norfolk. American. taken. brot into Misipi.
               stranded 4. times designedly, & then burnt.
               cargo should be reclaimed of Govr. Folch.
               qu. if no criminal prosecn lies, the offender being withn our jurdn
               private action.
               for sale of part of cargo without entry, forfieture. this will repel reclamation under the French right to take for contrabd.
               
               3. the Active. British. taken. not condemned. brot into jurdn.
               regular remedy to order away.
               but breakg bulk, qu. if done?
               if done, is it not forfieture?
               can we attach her for indemnity for Mary?
            